DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Continuation Application filed on January 19, 2022, in which claim 1 has been presented for examination.
Status of Claims
3.	Claim 1 is pending, of which claim 1 is rejected under 35 U.S.C. 103.
Priority
4.	Examiner has acknowledged Applicant’s claim for the benefit of prior-filed U.S. Non-Provisional Patent Application Serial No. 16/369,426, filed March 29, 2019.
Information Disclosure Statement
5.	The information disclosure statement, filed July 11, 2022, is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dilley et al. (United States Patent No. US 10,791,168 B1), hereinafter “Dilley” in view of Mazzitelli et al. (United States Patent Application Publication No. US 2018/0241649 A1), hereinafter “Mazzitelli”.
	Regarding claim 1, Dilley discloses a network device comprising (orchestration manager 104) (Dilley, FIGS. 1, 5 and 6):	circuitry to (hardware example of orchestration manager 104 shown in FIG. 13 as computer processing system 1300) (Dilley, FIG. 13, col. 35, ll. 6-20):		receive, in an edge network, a request to provide one or more metrics associated with a processing resource (wherein orchestration manager 104, (See FIGS. 5 and 6), which may be collocated with edge clusters 106, includes a resource allocation manager 504 (See FIG. 5) which upon request from workload placement manager 506 (See FIGS. 5 and 6), retrieves and forwards analytics and metrics information from data pipeline/metrics pipeline database 530 (See FIGS. 5 and 6). Resource allocation manager 504 of orchestration manager 104 tracks and provides metrics information such as CPU, memory, network, disk and memory utilization, availability and capacity, e.g., of edge clusters 106) (Dilley, FIG. 5, col. 11, ll. 37-40, col. 13, ll. 41-55);	obtain the one or more metrics from the processing resource (wherein the metrics pipeline manager 521 (See again, FIG. 5) of orchestration manager 104 obtains the metrics from the metrics collector 536 at each edge 106 and stores the metrics in the data pipeline/metrics pipeline database 530. The resource allocation manager 504 obtains the metrics from the data pipeline/metrics pipeline database 530) (Dilley, FIG. 5, col. 11, ll. 51-57);		and		provide the obtained one or more metrics in response to the request (wherein the resource allocation manager 504 provides the metrics and status notifications to the workload placement manager 506 (See again, FIG. 5)) (Dilley, FIG. 5, col. 13, ll. 49-55).  Dilley further teaches that the workload placement manager 506 further periodically monitors edge metrics, at an interval from ten seconds up to two minutes, e.g., such as traffic load in terms of CPU utilization or network bandwidth, e.g., and application health or availability, to adjust placement decisions (See Dilley, col. 15, ll. 25-29).  Dilley does not explicitly disclose the request specifying a window indicative of a time period to capture the one or more metrics; and	obtain the one or more metrics from the processing resource for the specified window.	However in an analogous art, Mazzitelli discloses a request specifying a window indicative of a time period to capture the one or more metrics (wherein Mazzitelli discloses that a systems management server 110 (See FIG. 1) may provide for automated adjustment of enabled metrics and their associated collection frequencies (e.g., time intervals) for a managed resource 160. In particular, a metric manager 120 of the system management server 110 may collect metric data (e.g., values representing measurement of the metric) of a metric of the managed resource 160. The metric data may be collected by the metric manager 120 at a determined frequency (e.g., every 5 seconds, every minute, etc., and which Mazzitelli refers to as a “collection frequency” or “collection interval”. In one implementation, the collected metric and determined collection frequency can be configured via metric rules maintained in metric rules data 108 of data store 106. For example, Mazzitelli teaches that a systems administrator may configure the metric manager 120 to collect metric data via a metric rule stored in metric rules data 108) (Mazzitelli, FIG. 1, paragraph [0020]); and	obtain the one or more metrics from the processing resource for the specified window (wherein the metric collector 122 may request and receive (e.g., from the metric collection agent 170 or directly from the managed resource 160) the metric data for the first measured metric at time intervals defined by the first determined collection frequency) (Mazzitelli, FIG. 1, paragraph [0023]).	Dilley and Mazzitelli are analogous art because they deal with subject matter from the same problem solving area, namely, monitoring metrics in communication networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dilley and Mazzitelli before him or her, to modify the orchestration manager 104 of Dilley to include the additional limitations of the request specifying a window indicative of a time period to capture the one or more metrics; and	obtain the one or more metrics from the processing resource for the specified window, as disclosed in Mazzitelli, with reasonable expectation that this would result in an orchestration manager 104 having the added benefit of automated adjustment of enabled metrics and associated collection frequencies so that collection of different types of metric data is automatically increased, without user intervention, as soon as a problem is detected (Mazzitelli, paragraph [0013]).  This method of improving the orchestration manager 104 of the workload management system of Dilley and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Mazzitelli.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Dilley with Mazzitelli to obtain the invention as specified in claim 1.
Conclusion
10.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Mohan (USPAT 8,045,475) discloses a method and apparatus for providing availability metrics for measurement and management of ethernet services (See Mohan, Abstract).
11.	This is a continuation of applicant’s earlier Application No. 16/369,426.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441